DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 10 December 2020. The Applicants’ amendment and remarks have been carefully considered, but they are not persuasive. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Response to Amendments and Arguments
Claims 1-13 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but they moot in view of new grounds for rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140379353, hereinafter referred to as Boies et al., in view of US 20180321843, hereinafter referred to as Giannotti et al., which relies upon US 62254935 (provisional Giannotti et al.) for support.

Regarding claim 1 (currently amended), Boies et al. discloses an information processing apparatus, comprising: 

a first transmitting section configured to transmit utterance information that has been input based on an utterance of a speaking person (Boies et al., para 17 – speech or voice of a user is received by application program 110 via input device 115 and sent to dialog manager 26. And, Boes et al., para 29); 

a second transmitting section configured to transmit context information that has been acquired (Boies et al., para 17 – environmental conditions are determined; thus transmitting section for transmitting the context information is implicitly disclosed.); and 

an output control section configured to perform control such that response information for the utterance information is output to an output destination device determined based on the context information (Boies et al., para 17 – environmental conditions are determined; thus transmitting section for transmitting the context information is implicitly disclosed),

wherein the response information includes a response content changed to a content capable of being understood by the speaking person based on the speaking person information (Boies et al., para 15 – third and fourth sentences.), and 

wherein the first transmitting section, the second transmitting section, and the output control section are each implemented via at least one processor (para 67; fig. 6(1102) – processing unit.).

Boies et al., though, does not disclose wherein the output destination device is determined from among a plurality of output destination devices, and

wherein the context information includes speaking person information recognized based on sensor information acquired by one or more sensors other than a sensor used to acquire the utterance of the speaking person. 

Giannotti et al. discloses wherein the output destination device is determined from among a plurality of output destination devices (provisional Giannotti et al. drawings, fig. 2 – vehicle control system 230 and external devices 240), and

wherein the context information includes speaking person information recognized based on sensor information acquired by one or more sensors other than a sensor used to acquire the utterance of the speaking person (“…For example, external services applications 248 may aggregate data from one or more social media accounts of the user, data from the in-vehicle computing system (e.g., sensor data, log files, user input, etc.), data from an internet query (e.g., weather data, POI data), etc. The collected data may be transmitted to another device and/or analyzed by the application to determine a context of the driver, vehicle, and environment and perform an action based on the context (e.g., requesting/sending data to other devices),” provisional Giannotti et al., para [0036].). Giannotti et al. benefits Boies et al. by providing a variety of sensors for collecting the environmental context information described in Boies et al. (provisional Giannotti et al., para [0032]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Boies et al. with those of Giannotti et al. to improve the user device interaction experience of Boies et al.  
As to claim 10, method claim 10 and apparatus claim 1 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Boies et al., para [0053] teaches a processor. And, Boies et al., para [0053] teaches a processor. 

Regarding claim 2 (currently amended), Boies et al. discloses an information processing apparatus, comprising: 

a first receiving section configured to receive utterance information that has Reply to Non-Final Office Action of February 26, 2020input based on an utterance of a speaking person (Boies et al., para [0028] – input manager 310. And, Boies et al., para 29 – input manager 310 is configured to receive a user input (the user dialog act).); 

a second receiving section configured to receive context information that has been acquired (Boies et al., para [0031] – environment engine 350 receives context information implicitly acquired during input.); and 

an output control section configured to perform control such that response information is created based on the utterance information and is output to an output destination device ,

wherein the response information includes a response content changed to a content capable of being understood by the speaking person based on the speaking person information (Boies et al., para 15 – third and fourth sentences.), and 

wherein the first receiving section, the second receiving section, and the output control section are each implemented via at least one processor (Boies et al., para 67; fig. 6(1102) – processing unit.).

Boies et al., though, does not disclose wherein the output destination device is determined from among a plurality of output destination devices, and

wherein the context information includes speaking person information recognized based on sensor information acquired by one or more sensors other than a sensor used to acquire the utterance of the speaking person. 

Giannotti et al. discloses wherein the output destination device is determined from among a plurality of output destination devices (provisional Giannotti et al. drawings, fig. 2 – vehicle control system 230 and external devices 240), and

wherein the context information includes speaking person information recognized based on sensor information acquired by one or more sensors other than a sensor used to acquire the utterance of the speaking person (“…For example, external services applications 248 may aggregate data from one or more social media accounts of the sensor data, log files, user input, etc.), data from an internet query (e.g., weather data, POI data), etc. The collected data may be transmitted to another device and/or analyzed by the application to determine a context of the driver, vehicle, and environment and perform an action based on the context (e.g., requesting/sending data to other devices),” provisional Giannotti et al., para [0036].). Giannotti et al. benefits Boies et al. by providing a variety of sensors for collecting the environmental context information described in Boies et al. (provisional Giannotti et al., para [0032]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Boies et al. with those of Giannotti et al. to improve the user device interaction experience of Boies et al.  
As to claim 11, method claim 11 and apparatus claim 2 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Boies et al., para [0053] teaches a processor. 

SP366224WO002/4Regarding claim 3 (currently amended), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 2, wherein the output control section outputs output information including the response information (Boies et al., para 17 and [0059] – application program 110 also include output(s) 1114. And, Boies et al., para 15, 16 and 32 – the environmental conditions 150 of the user’s environment correspond to the speaking person information.) and an output starting condition and an output ending condition that correspond to 5the context information, to device (Boies et al., para 39 – output may be started or ended according to determining that person is driving (i.e., context information).).  

Regarding claim 4 (original), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 2, wherein the response information includes information of a response content, an output format, 10and an output destination (Boies et al., para 19 – dialog service 105 that receives speech utterances and configured to have a dialog with a user – i.e., output format indicates voice output. Voice response implicitly includes information of a response content and voice is an output formation.).  

Regarding claim 5 (original), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 4, wherein the output format indicates voice output, text output, image output, or optical output (Boies et al., para 15 – dialog service 105 that receives speech utterances and configured to have a dialog with a user – i.e., output format indicates voice output. Also, Boies et al., para 15, For example, the response generated by response generator 140 may be a visual response when environmental conditions 150 indicate that the user's environment is noisy.).  

15Regarding claim 6 (original), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 4, wherein the output destination indicates the information processing apparatus, a voice output apparatus, a display 

Regarding claim 7 (original), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 4, wherein the response content is changed in accordance with a speaking person (“Generally, the environmental conditions relate to any environmental conditions that are associated with a user providing the input (the user dialog act).  According to an embodiment, the environmental conditions that are collected and used to adjust the operation of the conversational dialog system are specified and authorized by the user,” Boies et al., para 16).  

25Regarding claim 8 (original), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 4, wherein the response content is changed in accordance with the output format (Boies et al., para [0015] also explains that the visual response content (such as image or text) is given if the output format is a display and the voice response content (such as speech) is given if the output format is audio.).  

Regarding claim 9 (original), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 2, wherein theSP366224WO003/4 output control section performs output control in accordance with real time context information (Boies et al., para 37-41 provide examples of adjusting the machine action using environmental 

Regarding claim 12 (currently amended), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 2, 

wherein the context information includes visual line information of the speaking person (Boies et al., para [0015] – environmental conditions 150 may indicate that the user’s environment is very bright and it is unlikely that a display may be seen clearly. In other words, the environmental/context information may indicate that the speaker’s visual environment is very bright.), and 

the output destination device is determined based on the visual line information of the speaking person (Boies et al., para [0015] –  The response generated by response generator 140 may be an auditory response when environmental conditions 150 indicate that the user's environment is very bright and it is unlikely that a display may be seen clearly. Para 0015. Thus use audio output destination, rather than visual destination.).  

Regarding claim 13 (previously presented), Boies et al., as modified by Giannotti et al., discloses the information processing apparatus according to claim 1, wherein the one or more sensors include at least one of a motion sensor, a camera, a gyro sensor an acceleration sensor, an azimuth sensor, a position measuring sensor, or a biosensor (provisional Giannotti et al., para [0032]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656